COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Edwin Alvarez v. The State of Texas

Appellate case number:    01-14-00915-CR

Trial court case number: 11-DCR-058577A

Trial court:              268th District Court of Fort Bend County

       On July 6, 2015, appellant filed Appellant’s Second Motion for Extension of Time
Within Which to File Appellate Brief and Motion to Supplement the Record.
      The motion for extension of time is GRANTED, in part. Appellant’s brief is due
August 3, 2015, with no further extensions.
        Appellant’s Motion to Supplement the Record is DENIED, without prejudice to refiling,
within 7 days of the date of this order, to include a detailed explanation as to which specific
portions of a record of a previous trial resulting in a hung jury are relevant, and whether we have
authority to review portions of the earlier trial. Should a further motion to supplement be filed,
the State is to file a response within 17 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: July 9, 2015